Title: To James Madison from James Monroe, 10 May 1815
From: Monroe, James
To: Madison, James


                    
                        Sir,
                        Was’n, Dept of State, May 10th 1815.
                    
                    The Bearer, Mr. Wm. Taylor, is the Gentleman who was appointed by Mr. Skipwith to reside at St. Domingo, as the agent of the United States. As he proposes to pass thro’ Orange County, on his way to New Orleans, and is desirous of seeing you, I take the liberty of giving him this letter, to make him known to you, especially as he may be able to make some interesting details to you in relation to the place of his late residence. I have the Honor to be, sir, respectfully & truly, your obedt servt,
                    
                        JAS. Monroe
                    
                